Citation Nr: 0411579	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  00-21 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been secured to 
reopen a claim of entitlement to service connection for 
anxiety neurosis to include on a secondary basis to service-
connected hypertension.

2.  Entitlement to service connection for carpal tunnel 
syndrome secondary to service connected residuals of 
laceration of right wrist.

3.  Entitlement to a compensable evaluation for service-
connected scar as residual of laceration of right wrist.

4.  Entitlement to an evaluation in excess of 20 percent for 
service-connected hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from September 1962 to 
September 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In a 
July 1999 rating decision, the RO denied entitlement to 
service connection for laceration of right arm, an increased 
evaluation of left wrist scar, and determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for anxiety neurosis.  In 
an August 2000 rating decision, the RO clarified that service 
connection was in effect for a right wrist scar (not the 
left) and continued a noncompensable evaluation for scar as a 
residual of laceration of the right wrist; and denied 
entitlement to service connection for carpal tunnel syndrome 
of the right upper extremity secondary to the service-
connected residual of laceration of the right wrist.  In a 
June 2001 rating decision, the RO continued a 20 percent 
evaluation for hypertension.

The veteran presented oral testimony at a personal hearing in 
March 2001 before a Decision Review Officer.  The veteran 
also presented oral testimony at a personal hearing in 
October 2003 before the undersigned Veterans Law Judge.  

This appeal is REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
anxiety disorder on a direct basis and as secondary to 
service-connected hypertension in a March 1982 decision.

2.  The evidence submitted since the Board's March 1982 
decision is new and bears directly or substantially upon the 
issue at hand, is not essentially duplicative or cumulative; 
and it is so significant that it must be considered in order 
to fairly decide the merits of the claim of entitlement to 
service connection for anxiety disorder claimed as secondary 
to service-connected hypertension.


CONCLUSIONS OF LAW

1.  The March 1982 Board decision wherein new and material 
evidence was not found to reopen a claim of entitlement to 
service connection for anxiety disorder is final.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.1100 (2003).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for anxiety disorder has 
been received since the Board's March 1982 decision and the 
veteran's claim for that benefit has been reopened.  
38 U.S.C.A. §§ 5107, 5108, 7104(b) (West 2002); 38 C.F.R. § 
3.156(a) (2001); 38 C.F.R. §§ 20.1100, 20.1104, 20.1105 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  Here, 
the RO notified the veteran of the evidence needed to 
substantiate his claim as well as VA's duty to assist in 
obtaining evidence.  Given the favorable outcome below 
reopening the claim, no conceivable prejudice to the veteran 
could result from this adjudication.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).    

The veteran seeks entitlement to service connection for 
anxiety disorder to include secondary to service-connected 
hypertension.  A review of the claim file shows, however, 
that this issue has been previously denied.  The veteran 
contends that the evidence he has submitted is new and 
material, warranting reopening and a grant of his claim for 
service connection for anxiety disorder.  

The veteran filed a claim in August 1966 to include 
entitlement to service connection for a nervous condition.  
He was afforded a VA neuropsychiatric examination in October 
1966 and the examiner found no disease on careful examination 
for neuropsychiatric disorder.  In January 1967, the RO 
notified the veteran that his claim was denied on the basis 
that, although records show treatment in service for a 
nervous condition, at the time of his last examination there 
were no findings on any disability.  The veteran was notified 
of his procedural and appellate rights at that time.  The 
veteran did not appeal this decision; thus, it is a final 
decision.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2003).

In May 1979, the veteran claimed service-connection for a 
nervous condition.  Evidence submitted showed the veteran was 
under treatment for a nervous condition and a VA C&P 
examination in March 1980 revealed a diagnosis of anxiety 
neurosis.  In a February 1981 rating decision, the RO denied, 
in pertinent part, entitlement to service connection for 
anxiety neurosis.  The veteran was notified in a March 1981 
statement of the case.  On appeal, in a March 1982 decision 
the Board denied entitlement to service connection for 
anxiety neurosis on a direct basis and secondary to service-
connected hypertension.  A claim disallowed by the Board may 
not be reopened on the same factual basis.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1100.

At an October 1998 hearing, the veteran raised the issue of 
entitlement to service connection for a nervous condition, to 
include as secondary to hypertension.  In February 1999, the 
RO notified the veteran of the type of evidence he needed to 
submit in order to reopen the claim.  Evidence submitted 
consisted of VA outpatient treatment reports from Sandusky VA 
Community Outpatient Treatment Clinic for the period from 
April 1997 to February 1999; VA outpatient treatment reports 
from the Cleveland VA Medical Center for the period from 
April 1998 to July 1998; a report of VA hospitalization in 
February and March 1998; private treatment reports from C.V., 
D.O.; and hospital reports from Firelands Community Hospital 
in October 1997 and February 1998.  Of these, the Firelands 
Community Hospital report indicated that in October 1997 he 
was diagnosed with anxiety.  

Additional records were submitted to include VA outpatient 
treatment records for the period from September 1997 to 
August 1999 that show treatment for anxiety and depression.  
Private medical records from Dr. C.V. for the period from 
September 1993 to September 1997 show findings of anxiety and 
depression.

In hearing testimony, the veteran testified that his nervous 
condition started in service and he received treatment in 
service.  He testified that his psychiatrist, had told him 
that his hypertension and the medication for his hypertension 
affected his psychiatric condition.

When a veteran requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  38 
U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

When a claim is disallowed by the Board, it may not 
thereafter be reopened and allowed, and no claim based on the 
same factual basis shall be considered.  38 U.S.C.A. § 
7104(b) (West 2002).  With regard to a claim which has been 
disallowed, the claim shall be reopened, and the former 
disposition of the claim reviewed if new and material 
evidence is secured or presented.  38 U.S.C.A. § 5108 (West 
2002).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  However, if new and material 
evidence is presented or secured with respect to a claim, 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002).  Specifically, under 
38 C.F.R. § 3.156(a), new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

The Board notes that the regulations were also amended to 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  However, these regulations 
are effective prospectively for claims filed on or after 
August 29, 2001, and are therefore not applicable in this 
case as the veteran's claim to reopen was filed prior to 
August 29, 2001.

The evidence received into the record since the March 1982 
Board denial includes essentially duplicative and cumulative 
VA and private medical records showing treatment for an 
anxiety disorder and statements and testimony from the 
veteran about the treatment for a nervous condition in 
service and for an anxiety neurosis post service.  In 
addition, however, at the October 2003 hearing, the veteran 
testified that a psychiatrist had told him that his service-
connected hypertension and the medication for his 
hypertension affects his psychiatric condition.  Such 
evidence, presumed credible, bears substantially upon the 
specific matters under consideration as it relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
Consequently, the claim of entitlement to service connection 
for an anxiety disorder to include secondary to service-
connected hypertension is reopened.


ORDER

Having received new and material evidence, the veteran's 
claim of entitlement to service connection for anxiety 
disorder is reopened and the appeal is granted to this extent 
only.


REMAND

As noted above, the VCAA redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  The Court has held that section 
5103(a), as amended by the VCAA and § 3.159(b), as recently 
amended, require VA to inform a claimant of which evidence VA 
will provide and which evidence the claimant is to provide, 
and remanding where VA failed to do so.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5013, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  However, a 
letter advising the veteran of this information has not been 
sent on the issues on appeal.  As noted in the above 
decision, the Board determined that there was new and 
material evidence to reopen the veteran's claim for service 
connection for an anxiety disorder to include secondary to 
service-connected hypertension.  Accordingly, remand of these 
issues to now include entitlement to service connection for 
an anxiety disorder on a direct and secondary basis is 
required for issuance of a development letter consistent with 
the notice and assist requirements.

The veteran testified at his October 2003 personal hearing 
that he was receiving disability benefits from the Social 
Security Administration (SSA).  The SSA records relating to 
this award are not of record.  He also testified that he was 
receiving treatment from a private physician for his 
hypertension since July 2001 approximately every three 
months.  In addition, he testified that since March 2002 he 
had been seeing several doctors at University Hospital, one 
of who had increased his medication for hypertension at a 
visit the preceding day.  A private medical doctor had also 
told him verbally that the problem he was having with the 
fingers of his right hand were related to the laceration of 
his right wrist in service.  These private medical records 
have not been secured.

VA's duty to assist the veteran includes obtaining medical 
records and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file. 

2.  After receipt of any necessary 
identifying information from the veteran, 
the VBA AMC should secure the SSA records 
regarding an award of benefits and the 
medical records on which the award was 
based.

3.  The VBA AMC should obtain the names 
and addresses of all medical care 
providers who treated the veteran for 
hypertension, a right hand disorder, and 
psychiatric disorder as discussed by the 
veteran at his personal hearing in 
October 2003.  After securing the 
necessary release, the RO should obtain 
these records.  Records from Dr. C. in 
Sandusky should be requested from 
November 29, 2001 to the present as prior 
records are in the claims file.  

4.  After completing numbers 1-3 above to 
the extent possible, the VBA AMC should 
schedule the veteran for a VA orthopedic 
examination to determine the etiology of 
any current right hand disorder.  The 
claims file must be made available to the 
examiner and the examiner should state 
that the claims file was reviewed.  The 
examination should include any special 
diagnostic tests that are deemed 
necessary for an accurate assessment.  
The orthopedic examiner must express an 
opinion as to is it at least as likely as 
not that any right hand disorder(s) found 
on examination is (are) etiologically or 
causally related to any incident of 
service origin or secondary to the 
service-connected scar as a residual of 
laceration of the right wrist.  Any 
opinions expressed should be accompanied 
by a complete rationale.

5.  After completing numbers 1-3 above to 
the extent possible, the VBA AMC should 
schedule a skin examination for the 
veteran to evaluate the severity of the 
service-connected scar as a residual of a 
laceration of his right wrist and address 
the criteria for evaluation under the 
revised regulations.  The claims file 
must be made available to the examiner 
and the examiner should state that the 
claims file was reviewed.  The 
examination should include any special 
diagnostic tests that are deemed 
necessary for an accurate assessment.  
Any opinions expressed should be 
accompanied by a complete rationale. 

6.  After completing numbers 1-3 above to 
the extent possible, the VBA AMC should 
schedule a VA examination for the veteran 
to evaluate the severity of the service-
connected hypertension.  The claims file 
must be made available to the examiner 
and the examiner should state that the 
claims file was reviewed.  The 
examination should include any special 
diagnostic tests that are deemed 
necessary for an accurate assessment.  
Any opinions expressed should be 
accompanied by a complete rationale. 

7.  After completing numbers 1-3 above to 
the extent possible, the VBA AMC should 
schedule the veteran for a psychiatric 
examination to determine the etiology of 
any current anxiety or other psychiatric 
disorder.  The claims file must be made 
available to the examiner and the 
examiner should state that the claims 
file was reviewed.  The examination 
should include any special diagnostic 
tests that are deemed necessary for an 
accurate assessment.  The examiner must 
express an opinion as to whether it is as 
least as likely as not that any anxiety 
or psychiatric disorder(s) found on 
examination is (are) etiologically or 
causally related to any incident of 
service origin.  The examiner should 
specifically address whether the 
veteran's service-connected hypertension 
or medication prescribed for his 
hypertension affects his psychiatric 
condition.  Any opinions expressed should 
be accompanied by a complete rationale. 

8.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim.  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case (SSOC) 
to include the revised regulations on the 
evaluation of scars.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



